IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40931
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE RAUL GARCIA-MENDOZA,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-177-ALL
                       - - - - - - - - - -
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose Raul

Garcia-Mendoza has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Garcia-Mendoza has not responded to the motion.     Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 01-40931
                          -2-

MOTION GRANTED; APPEAL DISMISSED.